Citation Nr: 0008209	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  96-31 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa

THE ISSUES

1.  Entitlement to secondary service connection for 
idiopathic ventricular hypertrophy.  

2.  Entitlement to VA disability compensation under 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for loss of 
vision in the right eye.

3.  Entitlement to an increased evaluation for pericardial 
disease, previously rated as rheumatic heart disease, 
currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1945 to September 
1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in October 1995, of the Department of Veterans 
Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

The first two issues listed on the title page will be 
addressed in the decision below.  The final issue listed on 
the title page will be addressed in a remand appearing at the 
end of the decision.


FINDINGS OF FACT

1.  The claim for secondary service connection for idiopathic 
ventricular hypertrophy is not plausible.  

2.  The veteran's current loss of vision in the right eye is 
related to VA medical treatment.



CONCLUSIONS OF LAW

1.  The claim for secondary service connection for idiopathic 
ventricular hypertrophy is not well-grounded.  38 U.S.C.A. § 
5107 (West 1991).

2.  The criteria for an award of VA disability compensation 
under 38 U.S.C.A. § 1151 for loss of vision in the right eye 
have been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection

The veteran maintains, in substance, that he has ventricular 
hypertrophy as a result of his service-connected pericardial 
heart disease.  Accordingly, a favorable determination is 
requested.

A claimant with active service may be granted service 
connection for disease or disability on a direct basis, when 
the evidence reflects that the disease or disability was 
either incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  In addition, a claimant with active service 
may be granted service connection for disease or disability 
on a secondary basis, when the evidence reflects that the 
disease or disability is proximately due to or the result of 
a service-connected disability or injury.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310 (1999).

Further, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when aggravation of a non-service- connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.

The threshold issue is whether the veteran has presented a 
well-grounded claim for secondary service connection for 
idiopathic ventricular hypertrophy.  In this regard, the 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Grivois v. Brown, 6 
Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
secondary service connection for idiopathic ventricular 
hypertrophy to be well-grounded.  Initially, there must be 
competent (i.e. medical) evidence of current idiopathic 
ventricular hypertrophy.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Secondly, there must be evidence of incurrence 
or aggravation of a disease or injury due to service-
connected disability, as shown through lay or medical 
evidence.  Finally, there must be evidence of a nexus between 
the service-connected disability, injury or disease and the 
current idiopathic ventricular hypertrophy as shown through 
medical evidence.  Latham v. Brown, 7 Vet. App. 359, 365 
(1995).

A September 1996 VA examination report and a corresponding 
May 1998 medical opinion reflect that the veteran currently 
suffers from idiopathic ventricular hypertrophy.  However, 
the record, in its entirety, is negative for any evidence 
relating such condition to impairment associable with the 
veteran's service-connected pericardial disease.  Indeed, the 
May 1998 VA opinion clearly states that the veteran's 
ventricular hypertrophy "appears to [bear] no relationship 
to his [service-connected] pericardial disease."  In view of 
the foregoing, then, and in the absence of any evidence that 
the latter condition has occasioned any worsening in the 
ventricular hypertrophy, a plausible claim for secondary 
service connection for ventricular hypertrophy is not 
presented.  Accordingly, such claim is, as was determined by 
the RO, not well-grounded.

Finally, as pertinent to the above-addressed claim, the Board 
is of the opinion that its discussion above bearing on such 
issue is sufficient to inform the veteran of the elements 
necessary to complete his application for a related claim for 
secondary service connection.  See Robinette v. Brown,  8 
Vet. App. 69 (1995).



III.  38 U.S.C.A. § 1151

The veteran maintains, in substance, that he incurred loss of 
vision in his right eye as a result of VA surgical treatment 
for his right eye.  Since he continues to suffer from such 
vision loss, a favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim for VA compensation under 38 U.S.C.A. § 1151 is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107.  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  

Under 38 U.S.C.A. § 1151, in the temporal context of this 
aspect of the appeal, when there is no willful misconduct by 
the veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service-connected.  The United State Supreme Court in Brown 
v. Gardner, 115 S.Ct. 552 (1994), found that the statutory 
language of 38 U.S.C.A. § 1151 simply requires a causal 
connection (i.e.,  no "fault"), but that not every 
"additional disability" is compensable. 

Section (c)(3) of 38 C.F.R. § 3.358 (1997) was amended to 
remove the "fault" requirement.  The new section (c)(3) now 
provides: 

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary consequences" 
are those which are certain to result 
from, or were intended to result from, 
the examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined at the time 
consent was given whether that treatment 
would in fact be administered.

The record reflects that the veteran, under VA auspices in 
December 1994, underwent bilateral laser peripheral 
iridectomy and bilateral laser iridoplasty.  Thereafter, 
while hospitalized at a VA facility in May 1995, the veteran 
underwent a trabeculectomy involving his right eye in 
response to problems including elevated intraocular pressure.  
Prior to surgery, he signed a consent form which identified a 
number of possible risks, including blindness and loss of 
vision.  The primary pre-operative and post-operative 
diagnosis was glaucoma of the right eye.  

Treatment records from the University of Iowa Hospitals and 
Clinics reveal that the veteran was referred there from VA in 
late May 1995, status post trabeculectomy with goniotomy of 
the right eye, for an evaluation of the posterior segment 
with poor view.  The veteran underwent a right lensectomy, 
pars plana lensectomy and vitrectomy.  

In May 1996, the veteran underwent, under VA auspices, the 
surgical placement of a new lens in his right eye.  In 
October 1997, the veteran complained of sudden loss of visual 
acuity beginning about six months earlier.  The veteran began 
treatment for pseudophakic bullous keratopathy.  

The report of a May 1998 VA examination reflects an extensive 
recitation of the history of the veteran's right eye 
complaints as well as his pertinent private and VA treatment.  
Examination of the right eye resulted in diagnoses inclusive 
of pseudophakic bullous keratopathy of the right eye.  The 
examiner further opined that, while the veteran's visual 
problems were not caused by any faulty treatment, his 
multiple surgeries on the right eye led to the development of 
pseudophakic bullous keratopathy, and that the latter led "to 
severe loss of visual acuity of the right eye."  

In considering the veteran's 38 U.S.C.A. § 1151 claim, the 
Board recognizes that the May 1998 VA examiner was of the 
view that the veteran's right eye blindness is not the result 
of faulty (VA or private) treatment.  On the other hand, the 
examiner indicated that the veteran's multiple surgeries on 
the right eye had ultimately led to his loss of vision in his 
right eye.  Since a number of those surgeries were performed 
by VA, the Board concludes, with favorable resolution of 
reasonable doubt, that his present loss of vision in his 
right eye cannot be dissociated from the related VA 
treatment.  Accordingly, VA disability compensation for loss 
of vision, right eye, pursuant to 38 U.S.C.A. § 1151, is 
granted. 



ORDER

Evidence of a well-grounded claim for secondary service 
connection for idiopathic ventricular hypertrophy not having 
been received, the appeal is denied.

VA disability compensation for loss of vision in the right 
eye is granted.


REMAND

Concerning his claim for an increased rating for his service-
connected pericardial disease, previously rated as rheumatic 
heart disease, the veteran contends, in essence, that such 
disability is more severely disabling than currently 
evaluated.  Such disability is rated in accordance with the 
provisions of Diagnostic Code 7000.

The Board notes that the provisions of Diagnostic Code 7000 
were recently revised by VA, effective January 12, 1998.  See 
62 Fed. Reg. 65, 207-224 (December 11, 1997).  The foregoing 
revision incorporates objective measurements of the level of 
physical activity, expressed numerically in metabolic 
equivalents (METs), at which cardiac symptoms develop.  

In view of the recently promulgated revised criteria for 
Diagnostic Code 7000, and inasmuch as the veteran has not 
been examined by VA in accordance therewith, the Board is of 
the opinion that pertinent examination by VA, as specified in 
greater detail below, should be performed before a related 
appellate adjudication is made.

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for the veteran 
to undergo a VA examination by a board 
certified cardiologist, if available, to 
determine the current severity of his 
service-connected heart disease.  It is 
essential that the veteran's level of 
activity be expressed in METs and 
supported by examples of specific 
activities.  Any special diagnostic 
studies deemed necessary should be 
performed.  The claims folder should be 
provided to the examiner for review prior 
to the examination.  

2.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

3.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the veteran's increased 
rating claim.  In readjudicating such 
claim, the RO should consider the revised 
criteria pertaining to the evaluation of 
heart disease, 38 C.F.R. Part 4 
(effective January 12, 1998), as well as 
the criteria in effect prior to January 
12, 1998, rating the veteran under the 
criteria most favorable to him. 

4.  If the remaining benefit sought on 
appeal is not granted to the veteran's 
satisfaction, or if he expresses 
disagreement pertaining to any other 
matter, both he and his representative 
should be provided with an appropriate 
Supplemental Statement of the Case.  The 
veteran should be provided appropriate 
notice of the requirements to perfect an 
appeal with respect to any issue(s) 
addressed therein which does not appear 
on the title page of this decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

